JOANOS, Judge.
We affirm the delinquency adjudication and commitment in this appeal, which is brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). However, we remand for correction of the written order of adjudication and commitment, which incorrectly reflects that appellant entered a guilty plea, and also incorrectly reflects adjudication of both grand theft and dealing in stolen property. Appellant did not plead guilty but was found guilty of grand theft, and the state withdrew the charge of dealing in stolen property before the conclusion of the adjudicatory hearing. Finally, the order incorrectly reflects a public defender fee, which was not orally imposed. The written order must be corrected to conform to the court’s oral pronouncement. See, e.g. Barger v. State, 688 So.2d 449 (Fla. 1st DCA 1997).
WOLF and LAWRENCE, JJ., concur.